Citation Nr: 1401121	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-23 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to VA death pension benefits.

3.  Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in 1994, served on active duty from March 1951 to March 1953.  The appellant is his surviving spouse.

This case was previously before the Board of Veterans' Appeals (Board) in August 2011 and June 2012.  Each time, it was remanded for further development.  The appeal is now ready for review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The death certificate shows that Veteran died in 1994 as a result of esophageal cancer due to respiratory failure.  

2.  At the time of the Veteran's death, service connection was not in effect for any disorder.  

3.  The fatal esophageal cancer and a respiratory failure were first manifested many years after service, and the preponderance of the competent evidence of record is against a finding that they are in any way related to service. 

4.  The appellant's income consists of Social Security benefits which exceed the statutory maximum rate of death pension for a surviving spouse without dependents.  

5.  The appellant filed her claim for burial benefits more than two years after the Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.312 (2012). 

2.  The criteria for nonservice-connected death pension have not been met.  38 U.S.C.A. §§ 1541, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.3(b)(4) (2013).

3.  The criteria for payment of nonservice connected-burial benefits have not been met. 38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600-3.1610 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of her claims of entitlement to dependency and indemnity compensation, death pension, and burial benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.  

In December 2006, the VA received the appellant's claims.  Following the receipt of those claims, VA informed her of the criteria for dependency and indemnity compensation and death pension.  The VA notified her of the information and evidence necessary to substantiate and complete her claims, including the evidence to be provided by her and notice of the evidence VA would attempt to obtain.  VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

During the pendency of the appeal, the United States Court of Veterans Appeals (Court) set forth certain additional requirements with respect to claims for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  Those requirements consisted of the following: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In addition, the Court found in Hupp that the content of the duty to assist notice letter would depend upon the information provided in the claimant's application. While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the notice letter should be "tailored" and must respond to the particulars of the application submitted.  38 U.S.C.A. § 5103(a).

In this case, the notice sent to the Veteran in January 2007 was not tailored to the Veteran's case.  However, that fact has not resulted in prejudice to the appellant in the development of the record, as she and her representative have demonstrated a familiarity with the criteria set forth in Hupp.  For example, they demonstrated that familiarity in their statements and testimony at a September 2009 hearing held at the RO before a VA Decision Review Officer.  Moreover, the Board has remanded the claim for information and evidence which could potentially support the Veteran's appeal.  Accordingly, the Board finds that further development is not warranted to comply with the Court's holding in Hupp.

Following the notice to the appellant, VA fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claims.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records; a copy of the appellant's marriage license, a copy of the Veteran's death certificate, and the transcript of the appellant's September 2009 hearing held at the RO before a VA Decision Review Officer.  

In August 2013, a VA physician reviewed the Veteran's claims file to determine if there was a relationship between the Veteran's service and either or both of his fatal disorders.  The VA physician reviewed the Veteran's medical history, documented his medical conditions, reviewed pertinent medical research, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA physician's review was adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); compare Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In February and July 2012, pursuant to the appellant's request for a hearing , the RO scheduled her for video conferences with a Veterans Law Judge from the Board.  However, the appellant withdrew her request for a hearing, and she has not requested that it be rescheduled.  Therefore, the Board will proceed, as if the appellant no longer desires a hearing.  

As noted above, the Board remanded the case for additional information and evidence from the appellant which could substantiate her claim.  The VA requested records reflecting the Veteran's treatment by VA and non-VA providers, included those who cared for him during his terminal illness.  The VA also requested that the appellant submit an Improved Pension Eligibility Verification Report.  

The appellant did not respond to those requests.  There is no reason to believe that additional efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted, and the Board will consider the case based on the evidence currently on file.

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support any of her claims; and there is no evidence of any VA error in notifying or assisting her that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


Analysis

Dependency and Indemnity Compensation 

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as esophageal cancer, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. § 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002 and Supp. 2013); 38 C.F.R. § 3.307(2013).  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During her September 2009 hearing, the appellant testified that the Veteran's duties in service included those as a vehicle mechanic.  She stated that he worked on brakes and engines which exposed him to toxic substances, such as asbestos and solvents.  She contended that such exposure led to the development of his fatal esophageal cancer and respiratory failure.  Therefore, she maintained that service connection was warranted for the cause of the Veteran's death.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The appellant is competent to give testimony about what she observed with respect to the Veteran's respiratory problems.  For example, she is competent to report that he had been having breathing difficulty since they were married in 1986.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  

The Veteran's death certificate shows that he died due to esophageal cancer caused by respiratory failure.  Thus, in order for the appellant to prevail, the evidence must establish that such disability was related to the Veteran's military service.

During his November 1950 pre-induction examination, the Veteran reported a history of hay fever every autumn.  Otherwise, his service treatment records and the reports of his March 1953 service separation examination are negative for any complaints or clinical findings of a respiratory disorder of any kind.  They are also negative for any complaints or clinical findings of esophageal cancer.  

The evidence shows that in service, the Veteran was primarily an ammunition bearer and assistant gunner on a 57 mm recoilless rifle.  Although he was also a driver for 3 months, there is no competent evidence that his duties involved vehicle maintenance or tasks that would have exposed him to toxic substances, such as asbestos or solvents.  To that extent, the evidence does not support the appellant's primary theory of the case.  

A respiratory disorder and esophageal cancer were not reported until the Veteran's death in February 1994 many years after his separation from the service; and there is no competent evidence of record linking that disability directly to any disease or injury incurred in or aggravated by service.  

In August 2013, the claims file was reviewed by a VA physician to determine if there was a nexus between the Veteran's fatal esophageal cancer or respiratory failure.  The VA physician noted the lack of evidence in the Veteran's service records showing his exposure to toxic substances, such as solvents or asbestos.  Citing medical literature, including that from the Institute of Medicine, the American Cancer Society, and the Center for Disease Control, the VA physician found no clear or consistent link between asbestos exposure or exposure to solvents or chemicals used on engines.  She noted that the major risk factors for esophageal cancer were smoking and alcohol consumption.  She also reported risk factors including the male gender, ages above 55, gastroesophageal reflux disease, Barrett's esophagus, alchalasia, and injury to the esophagus causing stricture.  

Given the Veteran's risk factors of age and gender, the lack of evidence of any objective documentation of the fatal diseases in service, and the lack of an established association between the Veteran's fatal esophageal cancer and exposure to toxic substances, the VA physician opined that it was less likely than not that the Veteran's fatal esophageal cancer was related to service.  

The Board has considered the appellant's assertions, but finds them of no probative value. She is competent to report on matters which are capable of lay observation, such as respiratory symptoms she has observed since knowing the Veteran.  However, although she argues that the Veteran's fatal respiratory disorder and esophageal cancer were due to asbestos exposure, that question involves a medical issue.  Accordingly, the question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316. Further, the probative medical evidence shows that the Veteran did not have an asbestos-related lung condition.  The Veteran's lay assertion has been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  . 

In light of the foregoing discussion, the Board finds the preponderance of the competent evidence of record is against a link between the Veteran's death and his military service.  Absent the requisite nexus, the appellant's claim does not meet the criteria for dependency and indemnity compensation based on service connection for the cause of the Veteran's death.  Accordingly, that issue on appeal is denied.  

Although service connection for the cause of the Veteran's death is not warranted, there are other avenues for pursuing claims of dependency and indemnity compensation.  38 U.S.C.A. § 1318(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.22 (2013).  However, they involve cases where the Veteran had been totally disabled due to service-connected disability or where the Veteran had been a prisoner of war.  Those circumstances are not relevant to this case.  

Death Pension

During the course of the appeal, the appellant contended that even if she was not entitled to dependency and indemnity compensation, she was entitled to VA death pension, as the Veteran had served during the Korean conflict.  Again, however, the facts and the applicable law are against that claim.  Accordingly, that appeal will also be denied.  

VA shall pay pension for nonservice-connected disability or death to the surviving spouse of the veteran of a war who has the requisite wartime service or who was receiving (or entitled to receive) compensation or retirement pay for his service-connected disability. 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) . Pension is payable at a specified maximum annual pension rate, which is reduced on a dollar-for-dollar basis by the amount of the surviving spouse's countable annual income. 38 U.S.C.A. §§ 1521, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.271, 3.273 (2013). 

While the Veteran had the requisite wartime service during the Korean conflict (38 C.F.R. §§ 3.2(e) (2013)), when the appellant filed her claim in December 2006, she was receiving monthly Social Security benefits in the amount of $1025.00.  Then, as now, that amount exceeds the rate of death pension paid to a surviving spouse with no dependents.  MR21-1, Part 1, Appendix B.  As such, the appellant is precluded from receiving death pension due to excess income.  The law is dispositive of the issue; and, therefore, the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board does not need to discuss further any of the other criteria for VA death pension.

Burial Benefits

Finally, the Veteran seeks entitlement to VA burial benefits.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 - 2008; 38 C.F.R. § 3.1600 - 3.1612.  

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body. 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery. 38 C.F.R. § 3.1601(a). 

The evidence shows the Veteran died in 1994 of non-service-connected disability and was buried in a private cemetery.  However, the appellant did not file her claim for burial benefits until approximately 12 years later.  The claim was not therefore timely filed and precludes the appellant from receiving burial benefits.  As above, the law is dispositive of the issue; and, therefore, the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board does not need to discuss further any of the other criteria for burial benefits.

Additional Considerations

The Board has considered the appellant's report that she was unaware of her potential entitlement to benefits until 2006 and that none of the church people or personnel associated with the Veteran's funeral services informed her of those benefits.  She states that she filed as soon as she knew of potential eligibility, albeit 12 years later.  

The Board is unaware of any requirement for personnel associated with the funeral to inform the appellant of her potential eligibility for VA benefits.  Moreover, the appellant's lack of knowledge of the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The Supreme Court of the United States has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance.  Id. at 385, 68 S.Ct. 1.)

Essentially, the appellant's argument is grounded in equity:  that VA should not deny the claim because to do so would be unfair.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 and Supp. 2013); 38 C.F.R. § 19.6 (2013); see Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)].  Accordingly, equity may not serve as the basis to grant the appellant's claims for VA dependency and indemnity compensation, death pension, and/or burial benefits.

Finally, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to dependency and indemnity compensation, based on service connection for the cause of the Veteran's death, is denied.

Entitlement to VA death pension benefits is denied.

Entitlement to VA burial benefits is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


